Exhibit 99.1 NR-17-13 GOLD RESERVE PROVIDES SEPTEMBER VENEZUELA UPDATE SPOKANE, WASHINGTON, September 14, 2017 Gold Reserve Inc. (TSX.V: GRZ) (OTCQX: GDRZF) (“Gold Reserve” or the “Company”) is pleased to provide an update on current and ongoing activities in Venezuela with respect to the Siembra Minera gold/copper/silver project (owned 45% by the Company and 55% by the Bolivarian Republic of Venezuela) located in southeastern Venezuela. Engineering activities focused both on the early works saprolite gold plant and the primary gold/copper/silver plant are continuing with the completion of a Preliminary Economic Assessment (“PEA”) in accordance with National Instrument 43-101 expected in late October.
